COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  In the Matter of the Temporary                  §               No. 08-17-00160-CV
  Guardianship of the Person and Estate of
  Eduardo Fuentes Varela, an Adult,               §                 Appeal from the

                        Appellant.                §               Probate Court No. 1

                                                  §             of El Paso County, Texas

                                                  §             (TC# 2016-CGD00220)

                                              §
                                            ORDER

       On September 12, 2017, the Court erroneously filed the notice of appeal of Rosa Yamel

Fuentes Yanar and her docketing statement in the above styled and numbered appeal. The Court

has determined that this notice of appeal and docketing statement must be filed in a separate cause

number. Accordingly, the Clerk of the Court is directed to file Yanar’s notice of appeal and

docketing statement in a separate cause number as of September 12, 2017. The cause number for

Yanar’s notice of appeal is 08-17-00205-CV, Styled In the Matter of the Temporary Guardianship

of the Person and Estate of Eduardo Fuentes Varela, an Adult. The two appeals will be considered

companion appeals, and they will be consolidated for purposes of the filing of the reporter’s record

and oral argument in the event it is requested and granted.

       IT IS SO ORDERED this 18th day of September, 2017.



                                                      PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.